 

 

FlLED

January 3, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTR\CT couRT

EASTERN DISTR|CT OF

CAL\F /
EASTERN DISTRICT oF CALIFORNIA ___?@__

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2118CR00264-KJM-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
' ) PERSON IN CUSTODY
JORDAN MOUTON, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release JORDAN MOUTON , Case No. _
2:18CR00264-KJM-l , Charge lSUSC § 1343 & lOZSA(a)(l) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:

Release on Personal Recognizance

Bail Posted in the Surn of $

Unsecured Appearance Bond $
Appearance Bond with lO% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento.CA on Januarv 3,2019 at 2:00 nm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

